Citation Nr: 1213031	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-23 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for lumbar spine disc disease, status post hemilaminectomies (low back disability), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant served on active duty from January 3, 1991 to July 6, 1991.  The appellant also had service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, that, in pertinent part, denied the above claims.  The appellant filed a notice of disagreement dated in August 2006, and the RO issued a statement of the case dated in May 2006.  The appellant filed a substantive appeal in June 2007.

In April 2008, the appellant testified at hearing before the RO.  A transcript of these proceedings has been associated with the appellant's claims file. 

In November 2010, this matter was remanded for additional development and adjudication.  This having been completed, the case has been returned to the Board for further review.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Appellant served in Southwest Asia from January 1991 to July 1991. 

2.  The competent evidence of record indicates the Appellant's back symptoms are due to a diagnosed low back disability, HNP L4-L5 and L5-S1, lumbar laminectomy, and right and left L5 radiculopathy, and as such, are not due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness. 

3.  A low back disability, to include HNP L4-L5 and L5-S1, lumbar laminectomy, and right and left L5 radiculopathy, was not shown during active service and the competent evidence of record does not link this disorder to active service. 


CONCLUSION OF LAW

A low back disability, to include HNP L4-L5 and L5-S1, lumbar laminectomy, and right and left L5 radiculopathy, was not incurred in or aggravated by active service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Gulf War.  38 U.S.C.A. § 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the appellant's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in August 2005 and November 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the appellant of the evidence and information necessary to substantiate his claims and informed the appellant of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the appellant's service treatment records, service personnel records, and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant has also been provided with VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

 The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the appellant's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the appellant's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection

The appellant served in Southwest Asia during Operation Desert Storm between January 1991 and July 1991.  He claims that, as a result of his service there, he incurred a back disability, to include as due to an undiagnosed illness. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service in the Armed Forces.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. § 3.303(a), (d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

Pursuant to 38 C.F.R. § 3.303(b), entitlement to service connection may also be established by chronicity or continuity of symptomatology.  Chronicity is established if the appellant can demonstrate: (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober,  10 Vet. App. 488, 495 (1997)).  See also 38 C.F.R. § 3.303(b). 

Certain diseases, such as arthritis, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year following military service.  38 C.F.R. § 3.309(a). 

Additionally, service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illness which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian Theater of operations during the Persian Gulf War. 

In this case, the appellant is documented to have had such service as he served in Southwest Asia between January 1991 and July 1991. The Board notes that the appellant's DD Forms 214 indicate that he was awarded the Southwest Asia Service Medal. 

There are three types of "qualifying chronic disabilities" for the purposes of  38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

An "undiagnosed illness " is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.   38 C.F.R. § 3.317(b). 

In this case, the appellant testified before the RO that during his period of active service from January to July 1991, he was moving equipment with another member of his platoon when he felt severe pain in his lower back.  The appellant testified that he was given anti-inflammatory medication and put in "quarters."  He indicated, however, that he kept working.  The appellant testified that after active duty, he went back to his job as a policeman in Puerto Rico and his duties in the National Guard.  He stated that while he kept working, he always felt discomfort in his back after the incident in service.   

In support of his claim, the appellant submitted statements of four fellow servicemen.  These statements indicate that the appellant experienced pain while moving a box of equipment during his active service.  The appellant was noted to have experienced heavy lower back pain at the time.  The appellant went to sick call the next day and was given medication for the pain.  He was noted to have been placed on light duty for a few days.  

Here, the Board notes that the appellant has been diagnosed with degenerative changes in the lumbar spine and herniated intervertebral disc.  The appellant was also noted to have injured his low back on at least two occasions in 2004 and 2005 that required surgery.  

The appellant's service treatment records are negative for a back disability or treatment related to back strain.  

In order to determine whether the appellant has a low back disability that is due to an undiagnosed illness or is related to his active duty service, the appellant was afforded a VA examination dated in February 2011.  The examiner indicated that the appellant's claims file had been reviewed in connection with the examination and report.  The appellant reported that injured his lower back while deployed to the Gulf.  He stated that he was inspecting equipment that was leaving the country and that he lifted a heavy tool box and injured his lower back.  He reported that he was taken to sick call and held for 4 days.  He indicated that he returned to his normal duties after being released.  The appellant also reported injuries to his lower back as a civilian in 2004 when he fell down some stairs while working as a police officer.  The examiner noted that the appellant had three surgeries on his back through worker's compensation, and a fourth surgery paid for by his private insurance.  A lumbar MRI dated in February 2004 noted degenerative hypertrophic spondylotic changes of the lumbar spine, disc dessication at L4-L5 and L5-S1, posterocentral left paraspinal and left foraminal disc bulge at L4-L5 resulting in severe stenosis of the left lateral recess and left neural fora, and posterocentral disc bulge at L5-S1 resulting in central canal stenosis.  A lumbar MRI dated in November 2004 found status post right interior laminectomy at L5-S1 with enhancing scar tissue surrounding the right S1 nerve root and degenerative changes of the disc with bulging annulus fibrosus, and large left posterolateral disc at L4-L5.  An EMG dated in May 2005 noted L5-S1 radiculopathy.  After examination, the appellant was diagnosed with HNP L4-L5 and L5-S1, lumbar laminectomy, and right and left L5 radiculopathy.  With respect to whether this disability is related to the appellant's active service, the examiner stated that "[t]he back condition found today did NOT likely have its origin in the military service since there is not one progress note or sick slip or LOD or evidence [of] hospitalization found in the entire SMR or claim folder corroborating his statements today that he injured his back and was hospitalized for 4 days while deployed to Saudi Arabia.  There is no evidence of treatment for his lower back during the 1990s and no mention of a back condition until his treatment through workers compensation ... in 2004.  Report of Medical History  dated 9 March 91 and 4 June 91 had no marked for [the] question of recurrent back pain."

Based on this evidence, the Board finds service connection for a low back disability is not warranted on a presumptive basis under 38 C.F.R. § 3.317.  The evidence clearly demonstrates that the appellant's back symptoms are due to his diagnosed back condition.  This is a diagnosed disorder with a clear etiology. 

Regarding whether service connection on a direct basis is warranted, the Board notes that service records do not show any evidence of an in-service event or injury related to his back.  Importantly, the February 2011 VA examiner, after examining the appellant and reviewing his claims file, found that the appellant's low back disability was not likely related to his active military service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiner in this case to be most persuasive, based as they were on examination of the appellant and his claims file.  

The Board acknowledges the appellant's contentions that his low back disability is related to a lifting strain in service.  The Board also acknowledges the statements of record from the appellant's fellow servicemen regarding an in-service injury.  The Board notes that the appellant and his fellow servicemen are competent to report on observable symptoms and the date of their onset.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the appellant's back disorder is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the appellant has only provided conclusory statements regarding diagnosis and causation, the Board finds that the appellant's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the appellant's contentions regarding his back disability are outweighed by the medical evidence of record, specifically the opinion of the February 2011 VA examiner.  

In summary, the Board concludes that the preponderance of the evidence is against the appellant's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, to include HNP L4-L5 and L5-S1, lumbar laminectomy, and right and left L5 radiculopathy, is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's skin claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the appellant's skin claim was remanded in November 2010 in part in order to provide the appellant with a VA examination.  The examiner was asked to opine regarding whether the appellant has a skin disorder and if so, state the diagnosis and give an opinion regarding whether such disorder had its onset during active duty, within one year of active duty, or was otherwise related to the appellant's active military service.  If no diagnosis was offered, the examiner was requested to comment on (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

The appellant was afforded a VA skin examination in February 2011.  After examining the appellant, the examiner stated that there was no diagnosis of a skin disorder that could be ascertained objectively except for alleged itching on the scalp and eyebrow.  The appellant showed no evidence of scratching.  The examiner requested that the appellant return when an objective skin rash was present.  The examiner did not, based on a review of the medical records, offer an opinion regarding the undiagnosed illness factors listed above.  

Based on the foregoing, the Board finds that this matter should be remanded. The claims file should be forwarded to the individual who conducted the February 2011 VA examination, if available.  The examiner should review all evidence of record, to include the prior diagnostic studies and VA examination reports, and should provide an addendum report addressing, in the absence of a skin disability diagnosis, (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state.  In this regard, the Board notes that a remand by this Court or the Board confers on the Appellant or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  If the individual who conducted the February 2011 VA skin examinations is available, forward the claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the February 2011 VA examiner is not available, schedule the appellant for another VA examination to determine the nature and etiology of his claimed skin disability.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Does the appellant have a skin disorder?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the appellant has a diagnosed skin disorder, did such disorder have its onset during active duty, within one year of active duty, or is this condition otherwise related to the appellant's active military service?  In this regard, the examiner is asked to comment on the appellant's service and post-service medical treatment records.  

(c)  If no diagnosis is offered, the examiner is requested to comment on (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state. 

In offering any opinion, the examiner must consider the appellant's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

2.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


